REISSUE APPLICATION ACTION

Pre-AIA  – First to Invent
The present application is being examined under the pre-AIA  first to invent provisions.  It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions because this application has not contained at any time a claim to a claimed invention having an effective filing date on or after March 16, 2013 due to the filing date of US Patent No. 10,072,903 the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012, i.e., the current provisions of 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73.

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,072,903 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Amendment
The amendment filed 9/10/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Claim 7, which depends from Claim 6, requires an option that the tine in the aft position has a front face pressing against the ridge.  However, there is no disclosure of an embodiment wherein the ridge is located in the aft position of the magazine casing.
Applicant is required to cancel the new matter in the reply to this Office Action.

Reissue Declaration
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This reissue application was filed after September 16, 2012; therefore, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.75, and 3.73 are to the current provisions enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:  
See the discussion of new matter above.

The current declaration fails to describe how the original patent is inoperative, e.g. “unduly narrow” in this instance.
Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.  Specific changes or amendments to the claims must be identified.  The statement of what the remaining claims contain need not identify specific limitations, but rather may provide a general identification, such as “Claims 3-5 did not provide for any of the tracking mechanisms of claims 6-12, nor did they provide an attachment mechanism such as those in claims 1-2 and 9-16."  Note that in identifying an error, it is sufficient to identify a single word, phrase, or expression in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.  See MPEP § 1414(II)(A-C).
For applications filed on or after September 16, 2012, if additional defects or errors are corrected in the reissue after the filing of the reissue oath or declaration, a supplemental reissue oath or declaration is not required.  However, where all errors previously identified in the reissue oath/declaration are no longer being relied upon as the basis for reissue, the applicant must explicitly identify on the record an error being relied upon as the basis for reissue (e.g., in the remarks accompanying an amendment).  See 37 CFR 1.175(d).  Identification of the error must be conspicuous and clear, and must comply with 35 U.S.C. 251.
See 37 CFR 1.175 and MPEP § 1414.

Claim Rejections - 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS.  No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

Claims 7 is rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons set forth above regarding the new matter in the amendment of Claim 7 as the original specification does not support the newly claimed limitations regarding the location of the ridge.  

Claims 1-9 and 11-18 are rejected as being based upon a defective reissue under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect in the declaration is set forth in the discussion above in this Office action.  
A replacement reissue oath/declaration should be submitted with the noted defect(s) in the reissue oath/declaration.  

Original Patent
            The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 

            MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent. MPEP 1412.01 further provides guidelines for determining whether the reissue claims are "for the invention disclosed in the original patent" as:
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; and 
(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application. 

The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be his or her invention.

            The claims of this reissue application, as amended on June 10, 2016, do not meet the “original patent” clause because they are not described in the original patent specification and enable by the original patent specification such that 35 USC 112, 1st paragraph is satisfied (rejection provided below). The specification discloses a ridge on the front of the magazine housing, however, the specification does not support that the Applicant has possession of a ridge on the rear of the magazine housing and hence a tine at an aft position with a face pressing against the ridge. (Claim 7).
            Further, the Federal Circuit addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014). In Antares the reissue claims covered embodiments of injection devices (not restricted to jet-injection devices) which the Applicant admitted was a different invention from what was originally claimed. Id. at 1356. The Federal Circuit adopted the Supreme Court's explanation of the “same Id. at 1359. The Federal Circuit further stated that although wording in 35 USC 251 was changed from “same invention” to “original patent” no change in substance was intended. Id. at 1360.
            Based on Antares a review of the specification is necessary to determine whether the original specification adequately discloses the invention of the reissue claims. Like in Antares, the ‘903 patent does not adequately support a ridge on the aft side of the interior of the magazine. The specification provides a consistent description of the ridge being on the fore side, however a front face of an aft tine cannot press against that forward ridge. 
            Therefore, claim 7, which is directed to an aft tine pressing against a fore side ridge does not satisfy the “original patent” requirement.

            Claim 7 is rejected under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   See the above discussion regarding the new matter added in the 9/10/21 amendment.  

Substantial Duplicate Claim Warning
Applicant is advised that should claim 11 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-9 and 11-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US PG PUB 2010/02521590 to Fitzpatrick et al.
As to Claim 1, Fitzpatrick et al. teaches ammunition magazine (Figure 1) comprising:
a casing with fore and aft sides and two longer lateral sides longer than the fore and aft sides and first and second open ends (Figure 1), the casing further comprising a ridge 19, centrally located on an interior side of the fore side (Figs. 6 and 7), Figure 9 
a follower (30, Fig. 9) residing within the casing, said follower further comprising a follower platform with one to four tines (36, 37), one of the one to four tines being at a fore position that extends generally perpendicularly from the follower platform (Figure 9), the guide rails contacting the follower to act as a guide for the follower.
As to Claim 2, Fitzpatrick et al. teaches in Figure 8 that the constant internal curve initiates at the second open end.
As to Claim 3, Fitzpatrick et al. teaches in Figure 9 that one of the one to four tines is arranged at an aft position of the follower platform that extends generally perpendicularly from the follower platform.
As to Claims 4, 5 and 7, Fitzpatrick et al. teaches in Figures 7 and 9 that a front face of one of the one to four tines presses against the ridge.
As to Claim 6, Fitzpatrick et al. teaches in Figure 9 that one of the one to four tines is arranged at an aft position of the follower platform that extends generally perpendicularly from the follower platform.
As to Claims 8 and 13, Fitzpatrick et al. teaches in Figure 9 that one or more of the one to four tines is split into two regions via a vertical gap arranged at a center of the one or more tines.  
Further as to Claim 9, Figure 9 of Fitzpatrick et al. teaches another of the one or more tines being at an aft position and shaped to fit into a trough in at least a portion of 
As to Claims 11 and 12, Figures 7 and 9 of Fitzpatrick et al. teaches wherein a front face of one of the one to four tines presses against the ridge.
As to Claims 14 and 18, see Figure 8 of Fitzpatrick et al. wherein a stop tab 29 is projecting internally from a front of the casing.  
As to Claims 15 and 16, see Figure 9 of Fitzpatrick et al., wherein a groove is serving as a detent situated in the follower platform to interface with the stop tab.

Claims 1-9 and 11-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by EP 2208957 to Fitzpatrick et al.
As to Claim 1, Fitzpatrick et al. teaches ammunition magazine (Figure 1) comprising:
a casing with fore and aft sides and two longer lateral sides longer than the fore and aft sides and first and second open ends (Figure 1), the casing further comprising a ridge 19, centrally located on an interior side of the fore side (Figs. 6 and 7), Figure 9 depicts a mating groove on the follower at 39; guide rails running along the insides of the longer lateral sides at 31; constant internal curve initiating at or near the second open end and continuing through a majority of the casing of the magazine (Figure 8);
a follower (30, Fig. 9) residing within the casing, said follower further comprising a follower platform with one to four tines (36, 37), one of the one to four tines being at a fore position that extends generally perpendicularly from the follower platform (Figure 9), the guide rails contacting the follower to act as a guide for the follower.

As to Claim 3, Fitzpatrick et al. teaches in Figure 9 that one of the one to four tines is arranged at an aft position of the follower platform that extends generally perpendicularly from the follower platform.
As to Claims 4, 5 and 7, Fitzpatrick et al. teaches in Figures 7 and 9 that a front face of one of the one to four tines presses against the ridge.
As to Claim 6, Fitzpatrick et al. teaches in Figure 9 that one of the one to four tines is arranged at an aft position of the follower platform that extends generally perpendicularly from the follower platform.
As to Claims 8 and 13, Fitzpatrick et al. teaches in Figure 9 that one or more of the one to four tines is split into two regions via a vertical gap arranged at a center of the one or more tines.  
Further as to Claim 9, Figure 9 of Fitzpatrick et al. teaches another of the one or more tines being at an aft position and shaped to fit into a trough in at least a portion of the aft side, the guide rails contacting the follower to act as a guide for the follower (note the Figure 7 at 31.
As to Claims 11 and 12, Figures 7 and 9 of Fitzpatrick et al. teaches wherein a front face of one of the one to four tines presses against the ridge.
As to Claims 14 and 18, see Figure 8 of Fitzpatrick et al. wherein a stop tab 29 is projecting internally from a front of the casing.  
As to Claims 15 and 16, see Figure 9 of Fitzpatrick et al., wherein a groove is serving as a detent situated in the follower platform to interface with the stop tab.

Claims 1-9 and 11-18 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 7,533,483 to Alzamora et al. , or in the alternative, under 103(a) as being unpatentable over US 7,533,483 to Alzamora et al. in view of DE654386 to Mauser-Werke.
As to Claim 1, Alzamora et al. teaches ammunition magazine (Figure 1) comprising:
a casing with fore and aft sides and two longer lateral sides longer than the fore and aft sides and first and second open ends (Figure 5), the casing further comprising a ridge, centrally located on an interior side of the fore side, although not shown in the figures, Figure 7 depicts a mating groove on the follower at 619 and states that “(t)he follower legs 618 and 619 extend sidewise from a follower body 620, so that when the follower 105 is assembled inside the housing 102, the legs 618, 619 maintain a continuous sliding contact with the interior surface of the housing 102. Similarly to the follower 105, the follower legs 618 and 619 comprise contours that closely mirror the internal profile of the housing 102, further reinforcing a smooth and tightly controlled follower travel up and down the housing 102. In a specific embodiment, the contours of the follower legs 618 and 619 assume an undulating shape for a tightly controlled travel.”  Those having ordinary skill in the art before the invention would have understood from this teaching that the casing has a corresponding shape or ridge to allow for the groove at 619 to ride upon; guide rails running along the insides of the longer lateral sides at 108; constant internal curve initiating at or near the second open end and continuing through a majority of the casing of the magazine (Figure 1);

In the alternative, to the extent one might disagree that a ridge is inherent to Alzamora et al., Mauser-Werke teaches such a ridge centrally located on an interior side of the fore side (W1) of a magazine casing for the purpose of providing separation of zig-zag loaded cartridges.  As such, it would have been obvious to those having ordinary skill in the art at the time of the invention to have incorporated such a ridge into the Alzamora et al. magazine to adopt the desired separation of cartridges.
As to Claim 2, Alzamora et al. teaches in Figure 1 that the constant internal curve initiates at the second open end.
As to Claim 3, Alzamora et al. teaches in Figure 6 that one of the one to four tines is arranged at an aft position of the follower platform that extends generally perpendicularly from the follower platform.
As to Claims 4, 5 and 7, Alzamora et al. (or as modified by Mauser-Werke) teaches in Figure 6 (see bullet shape on top of follower) that a front face of one of the one to four tines presses against the ridge (as discussed above).
As to Claim 6, Alzamora et al. teaches in Figure 6 that one of the one to four tines is arranged at an aft position of the follower platform that extends generally perpendicularly from the follower platform.
As to Claims 8 and 13, Alzamora et al. teaches in Figure 7 that one or more of the one to four tines is split into two regions via a vertical gap arranged at a center of 
Further as to Claim 9, Figures 5 and 6 of Alzamora et al. teaches another of the one or more tines being at an aft position and shaped to fit into a trough in at least a portion of the aft side, the guide rails contacting the follower to act as a guide for the follower (note the mating grooves in Figure 6 in the sides of the follower.
As to Claims 11 and 12, Figure 6 of Alzamora et al. (or as modified by Mauser-Werke) teaches wherein a front face of one of the one to four tines presses against the ridge.
As to Claims 14 and 18, see Figure 4 of Alzamora et al. wherein a stop tab (e.g. feed lips 409) is projecting internally from a front (portion) of the casing.  
As to Claims 15 and 16, see Figure 6 of Alzamora et al., wherein a groove (generally at the rear end of the follower, see the mating angle corresponding to the feed lip angle) serving as a detent situated in the follower platform to interface with the stop tab.

Claims 1-9 and 11-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 4,589,218 to Teppa in view of US 1,323,063 to Johnson et al., and in the alternative as to Claims 9 and 11-18, in further view of DE 654386 to Mauser-Werke.
As to Claims 1 and 9, Teppa teaches ammunition magazine (Figure 1) comprising:

a follower (20) residing within the casing, said follower further comprising a follower platform with one to four tines (Fig. 2), one of the one to four tines being at a fore position that extends generally perpendicularly from the follower platform (Fig. 2), the guide rails contacting the follower to act as a guide for the follower.
However, Teppa fails to teach an internal magazine cavity with a constant internal curve shape.  Johnson et al. (063) teach a notoriously old and well-known internal magazine cavity with a constant internal curve shape (see Fig. 6) in the same field of endeavor.  It would have been obvious to those having ordinary skill in the art before the invention, given the combined teachings to have substituted one shaped internal magazine cavity for another as a matter of choice in design with expected or predictable results.  Note that "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results." KSR at 1395 (citing United States v. Adams 383 US 39, 50-51 (1966)).  (Also applicable to Claim 17.)
As to Claim 2, see Figure 2 of Johnson wherein the constant internal curve initiates at the second open end.

As to Claim 4, see Figure 2 of Teppa, wherein a front face of one of the one to four tines presses against the ridge.
As to Claim 5, see Figure 2 of Teppa, wherein a front face of one of the one to four tines presses against the ridge.
As to Claim 6, see Figure 2 of Teppa, wherein one of the one to four tines is arranged at an aft position of the follower platform that extends generally perpendicularly from the follower platform.
As to Claim 7, see Figure 2 of Teppa, wherein a front face of one of the one to four tines presses against the ridge.
As to Claim 8, see Figure 2 of Teppa, wherein one or more of the one to four tines is split into two regions via a vertical gap (21, 22) arranged at a center of the one or more tines.
Further as to Claim 9, Figure 2 of Teppa teaches another of the one or more tines being at an aft position and shaped to fit into a trough in at least a portion of the aft side, the guide rails contacting the follower to act as a guide for the follower, the trough being the portion generally created when the rib 4a meets housing 2g and the tine portion generally at 21 rests in that trough.
In the alternative, to the extent one might not consider the Teppa structure to constitute a trough, the concept of a trough in the aft side of a casing and a corresponding structure (tine) on the follower mating therewith to add stability was well-
As to Claims 11 and 12, see Figure 2 of Teppa, wherein a front face of one of the one to four tines presses against the ridge.
As to Claim 13, see Figure 2 of Teppa, wherein one or more of the one to four tines is split into two regions via a vertical gap (21, 22) arranged at a center of the one or more tines.
As to Claims 14 and 18, see Figure 2 of Teppa, wherein a stop tab (e.g. 7’) is projecting internally from a front (portion) of the casing.  Although the tab does not project directly from the front of the casing, merely relocating it to the front would have amounted to an obvious choice in design to those of ordinary skill in the art before the invention, absent any teaching of criticality or unexpected results.
As to Claims 15 and 16, see Figure 2 of Teppa, wherein a groove (generally at 21a) serving as a detent situated in the follower platform to interface with the stop tab.
Claims 1-9 and 11-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DE654386 to Mauser-Werke in view of US 4,589,218 to Teppa and US 1,323,063 to Johnson et al.
As to Claim 1, Mauser-Werke teaches ammunition magazine (Figure 1) comprising:
a casing with fore and aft sides and two longer lateral sides longer than the fore and aft sides and first and second open ends (Figure 3), although there is a cover on 
a follower (Z) residing within the casing, said follower further comprising a follower platform with one to four tines, one of the one to four tines being at a fore position that extends generally perpendicularly from the follower platform (Figure 1). 
Mauser-Werke is lacking a teaching of guide rails running along insides of the longer lateral sides, and the guide rails contacting the follower to act as a guide for the follower.  However, Teppa teaches such guide rails in the same field of endeavor for the same intent as described by Patent Owner, namely to provide a solid travel surface for the follower, i.e. to guide its ascent.  Teppa states: “The ribs 6 to 8 and 6' to 8', as will be seen below, act to guide the ordered ascent of the cartridges towards the outlet opening 12 under the upward thrust exerted by the elevator member 20.”  It would have been obvious to those having ordinary skill in the art before the invention, given the combined teachings, to have incorporated guide ribs into Mauser-Werke in order to guide the follower within the casing.
Mauser-Werke is further lacking a teaching of the casing further comprising a constant internal curve initiating at or near the second open end and continuing through a majority of the casing of the magazine.  However, Johnson et al. (063) teach a notoriously old and well-known internal magazine cavity with a constant internal curve shape (see Fig. 6) in the same field of endeavor.  It would have been obvious to those having ordinary skill in the art before the invention, given the combined teachings to 
As to Claim 2, modified Mauser-Werke teaches that the constant internal curve initiates at the second open end (per Johnson).
As to Claim 3, Mauser-Werke teaches in Figure 1 that one of the one to four tines is arranged at an aft position of the follower platform that extends generally perpendicularly from the follower platform.
As to Claims 4, 5 and 7, Mauser-Werke teaches in Figure 1 that a front face of one of the one to four tines presses against the ridge.
As to Claim 6, Mauser-Werke teaches in Figure 1 that one of the one to four tines is arranged at an aft position of the follower platform that extends generally perpendicularly from the follower platform.
As to Claim 8, Mauser-Werke teaches in Figure 3 that one or more of the one to four tines is split into two regions via a vertical gap arranged at a center of the one or more tines.  Also see Figure 2 of Teppa, wherein one or more of the one to four tines is split into two regions via a vertical gap (21, 22) arranged at a center of the one or more tines.
Further as to Claim 9, Figure 2 of Mauser-Werke teaches another of the one or more tines being at an aft position and shaped to fit into a trough in at least a portion of the aft side, the guide rails (per modification by Teppa above) contacting the follower to act as a guide for the follower, the trough being generally at (W2) in Figure 2.
As to Claims 11 and 12, Figure 2 of Mauser-Werke teaches wherein a front face of one of the one to four tines presses against the ridge.

As to Claims 14 and 18, see Figure 2 of Teppa, wherein a stop tab (e.g. 7’) is projecting internally from a front (portion) of the casing.  Although the tab does not project directly from the front of the casing, merely relocating it to the front would have amounted to an obvious choice in design to those of ordinary skill in the art before the invention, absent any teaching of criticality or unexpected results.
As to Claims 15 and 16, see Figure 2 of Teppa, wherein a groove (generally at 21a/41) serving as a detent situated in the follower platform to interface with the stop tab.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9, 11, 12 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 6-8 of U.S. Patent No. 8,069,601.  


Claims 1-9 and 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 17-21 of U.S. Patent No. 8,839,543.
Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims amount to an obvious broadening or variant of the patented claims.

Claims 1-9 and 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6-8, 23, 24, 43, 44 of U.S. Patent No. 8,635,796.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims amount to an obvious broadening or variant of the patented claims.
Claims 1-9 and 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,991,086. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims amount to an obvious broadening or variant of the patented claims.

Claims 1-9 and 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,746,264. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims amount to an obvious broadening or variant of the patented claims.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The subject matter of Claim 7 is lacking.
Corrected drawing sheets in compliance with 37 CFR 1.173(b)(3).  One or more patent drawings shall be amended in the following manner: Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as “Amended,” and any added figure must be identified as “New.” In the event that a figure is canceled, the figure must be surrounded by brackets and identified as “Canceled.” All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. 
(i) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be included. The marked-up copy must be clearly 
(ii) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner.
No new matter should be entered.
 Please see section 1413 of the MPEP for a discussion dealing with the submission of corrected and/or new drawings in a reissue application. 

Specification
The disclosure is objected to because of the following informalities: the section referencing copending applications should be amended to add the current reissue application.  No new matter should be entered.
See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  

Information Disclosure Statement
The information disclosure statements (IDS) submitted 10/29/2020 have been considered by the Examiner.

Amendments in Reissue Applications
	Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in 

The provisions of 37 CFR 1.173(b)(1), (d), (f) and (g) govern amendments to the specification (other than the claims) in reissue applications. The following guidance is provided as to the procedure for amending the specification:
a)	All amendments which include deletions or additions must be made by submission of the entire text of each added or rewritten paragraph containing the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	An entire paragraph of specification text may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. 
c)	Applicant must indicate the precise point where each amendment is made. 
d)	All bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. Thus, all paragraphs which are newly added to the specification of the original patent must be submitted as completely underlined each time they are re-submitted in the reissue application.

The provisions of 37 CFR 1.173(b)(2), (c)-(e) and (g) govern amendments to the claims in reissue applications. The following guidance is provided as to the procedure for amending the claims:
a)	For each claim that is being amended, the entire text of the claim must be presented with the bracketing and/or underlining required by 37 CFR 1.173(d).

c)	A patent claim should be canceled by a direction to cancel that claim. There is no need to present the patent claim surrounded by brackets.
d)	A new claim (previously added in the reissue) should be canceled by a direction to cancel that claim.
e)	Pursuant to 37 CFR 1.173(b)(2), each claim that is amended or added should include the appropriate status indicator following the claim number, e.g., “(amended)”, “(twice amended)”, “(new)”, and “(canceled)”.
f)	Pursuant to 37 CFR 1.173(c), each amendment submitted must set forth the status of all patent claims and all added claims as of the date of the submission. The status to be set forth is whether the claim is pending or canceled. 
g)	Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the patent’s disclosure for all changes made in the claim(s), whether insertions or deletions. 
h)	Pursuant to 37 CFR 1.173(e), original patent claims are never to be renumbered. A patent claim retains its number even if it is canceled in the reissue proceeding, and the numbering of any added claims must begin after the last original patent claim. 
i)	Pursuant to 37 CFR 1.173(g), all bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. 


a)	Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. 
b)	Where a change to the drawings is desired, applicant must submit a replacement sheet for each sheet of drawings containing a figure to be revised. Any replacement sheet must comply with 37 CFR 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. Each figure that is amended must be identified by placing the word “Amended” at the bottom of that figure. Any added figure must be identified as “New”. In the event that a figure is canceled, the figure must be identified as “Canceled” and also surrounded by brackets. 
c)	All changes to the figure(s) must be explained, in detail, beginning on a separate sheet which accompanies the papers including the amendment to the drawings. 
d)	If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made. Such a marked-up copy must be clearly labeled as “Annotated Marked-up Drawings”, and it must be presented in the amendment or remarks section that explains the change to the drawings. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2011/0005113 discloses the same magazine style as the invention only without the curvature.  US 8,225,541 to Bigley teaches tines 70/72 on a follower 74, note the ridge on the follower that would act similarly as the ridge on the magazine body of the invention.  US 2011/0113663 to Nakayama et al. teaches a self-leveling follower with fore and aft tines.  US 2010/0101132 to Jacobson teaches a stop tab to limit follower movement in Figure 4.  EP 608072 teaches a follower with 4 tines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Jastrzab whose telephone number is (571)272-4947.  The examiner can normally be reached on 7:00a-5:00p M-R.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay A. Spahn can be reached 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.




/Jeffrey R. Jastrzab/
Primary Examiner
Central Reexamination Unit
Art Unit 3993


 Conferees:  /GKD/ and /GAS/